Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 13, 1990, which ruled that claimant was disqualified from receiving unemploy*947ment insurance benefits because he voluntarily left his employment without good cause.
The evidence supports the conclusion that claimant walked off his job as a project manager for the employer, an electrical construction company. Although claimant testified that he was discharged, this merely presented a question of credibility which was within the sole province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714; Matter of Weber [Catherwood], 32 AD2d 697). The determination that claimant voluntarily left his employment without good cause is therefore supported by substantial evidence (see, Matter of Steed [Roberts], 115 AD2d 166). Claimant’s remaining contentions have been considered and found to be lacking in merit.
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.